Citation Nr: 1616328	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Los Angeles, California, which denied a claim for service connection for a "mental health disorder."  In April 2015, the Board remanded the claim for additional development; the Board characterized the claim as one for "an acquired psychiatric disorder currently diagnosed as panic disorder without agoraphobia." 

In March 2016, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2105).

Jurisdiction of the claim currently resides with the RO in Denver, Colorado.

In order to avoid any prejudice to the Veteran, the Board has framed the issue broadly, and recharacterized it as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was caused by her service.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to service connection a psychiatric disorder.  She essentially argues that she had an acquired psychiatric disorder during service.

During her hearing, held in March 2016, it was agreed that the record would be kept open for 30 days to allow the Veteran to submit additional evidence in support of her claim.  However, there is no record of receipt of any additional evidence.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

The Veteran's service treatment reports include an entrance examination report, dated in July 1999, which does not note any relevant disorders or symptoms.  Beginning in March 2002, about two months after giving birth, she received a number of treatments for post-partum depression.  She reported a pre-service history of depression as a teenager, for which she had received mental health treatment.  A July 2002 report notes that she had taken Zoloft, but discontinued it due to its side-effects.  An August 2002 report shows that she reported that she was having a very good day, and that her husband sensed an improvement in her mood.  The assessment was "some improvement."  The report indicates that she was taking Paxil.  A March 2004 report shows that she had a NSVD (normal spontaneous vaginal delivery); the report notes PP (post-partum) depression by history.  A "report of medical history" (DD Form 2807-1), dated in May 2004, shows that she stated that she was taking the medications Tylenol and Motrin.  

In response to the question of whether she had ever had, or now had, a variety of symptoms, she indicated that she had a history of nervous trouble, and depression or excessive worry, and that she had received counseling.  A "separation physical examination report," dated in May 2004, shows that the Veteran's last physical examination was noted to have been in July 1999.  The report notes that her medications were ASA (aspirin) and Motrin.  The portion of the report titled "Interval History Changes Since Last Physical Exam" does not note any psychiatric symptoms or conditions.  The report states, "If you feel that you have a serious defect or condition that interferes, or has interfered, with the performance of your military duties, advise the examiner."  The report indicates that she was found to be physically qualified for separation; no part of this report notes any psychiatric symptoms or conditions.  A "report of medical assessment" (DD Form 2697), dated in May 2004, does not note any psychiatric symptoms or conditions; the Veteran indicated that she was taking Tylenol and Motrin.  She indicated that she did not have any questions or concerns about her health, and that she did not intend to seek VA disability, providing some limited evidence against her claim.  

As for the post-service medical evidence, reports from L.V. of the Santa Barbara Mental Health Services, dated in June 2006, show that the Veteran reported that she had left her husband in November and moved to California.  Since that time, she had been hospitalized, at times, for Crohn's disease.  She was contemplating a divorce.  Her health was challenged from working and going to school full-time while raising two children.  She was not currently on any psychiatric medications, nor was there relevant history of hospitalizations or prior outpatient treatment (i.e., for psychiatric symptoms).  There was no history of suicidal or homicidal behavior.  She has had a severe case of Crohn's disease for three years.  Her only chronic or past serious medical condition was Crohn's disease.  The Axis I diagnosis was adjustment disorder with mixed anxiety and depressed mood.  

VA progress notes, dated beginning in 2007, show treatment for psychiatric symptoms, and include "problem lists" noting conditions that include PTSD, panic disorder without agoraphobia, anxiety, and adult sexual abuse, with use of Lorazepam for control of psychiatric symptoms.

A VA mental disorders examination report, dated in August 2012, shows the following: the Veteran complained of panic attacks with shortness of breath, feelings of being smothered, hot and cold flashes about twice a month, without agoraphobia.  

Notwithstanding notations of adult sexual abuse in VA progress notes, she denied a history of sexual or physical abuse.  She reported that in 2002 (during service), she was referred to mental health to rule out post-partum depression, and that she was diagnosed with generalized anxiety disorder.  She reported having three or four visits to a psychiatrist between 2003 and 2004, however, the examiner noted that no such reports were contained in her records.  She stated that she had been prescribed Paxil and Zoloft (at different times).  Following separation from service, the Veteran had been working two part-time jobs at a county hospital.  She currently has a full-time job as a phlebotomist at another hospital.  She has been employed since 2007.  Between 2007 and 2008, she was the victim of a stalker, who threatened her.  She found the court proceedings very stressful.  Her stalker is now incarcerated for multiple crimes with a 12-year sentence.  She is currently engaged to a man she has been involved with for two years.  He is stable both emotionally and occupationally.   

The examiner summarized the Veteran's service and post-service medical  treatment history.  The diagnosis was panic disorder without agoraphobia.  The examiner stated that her symptoms were discrete and transitory, with good social and occupational functioning.  The examiner concluded that the Veteran's current condition is not linked to her inservice post-partum depression.  The examiner explained that her post-partum depression was described as occurring for three-month period, and that it was characterized as mild.  The examiner further explained that a review of the records showed that the Veteran appears to have had resolution of her crying spells and irritability.  

The examiner also concluded that the Veteran does not have ongoing post-partum depression, explaining that this condition resolved during service, providing highly probative evidence against this claim. 

The examiner concluded that the etiology of the Veteran's panic disorder came after her service.  The examiner indicated that the Veteran's panic disorder was not caused by, or an extension of, her post-partum depression.  The examiner explained the following: there are no records to show the Veteran's claimed treatment between 2003 and 2004.  It would require a resort to mere speculation to link her panic disorder to service.  

With regard to an anxiety disorder, the examiner noted that the post-service treatment records show an adjustment disorder with mixed features in 2006, and refer to anxiety as related to situational stress.  In 2007, she was noted to have an anxiety disorder as well as a panic disorder without agoraphobia.  The examiner concluded that there is no indication in the available records that a generalized anxiety disorder or panic disorder occurred in the service.  The examiner explained that the Veteran describes discrete periods of intense anxiety with accompanying symptoms of shortness of breath, feeling smothered, sweaty palms, and hot and cold sensations.  However, her symptoms do not fully meet DSM-IV criteria for generalized anxiety disorder (GAD), or a clinical anxiety disorder.  GAD is marked by excessive anxiety and worry that cannot be controlled, and with three or more of the following: restlessness, fatigue, concentration problems, irritability, muscle tension, and sleep disturbance.  These symptoms do not appear to be present.  

The Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They show that she was treated for post-partum depression in 2002.  In March 2004, she was noted to have post-partum depression "by history" only.  In May 2004, she indicated that she had a history of nervous trouble, and depression or excessive worry, and that she had received counseling.  However, she was not noted to be taking any medications for control of psychiatric symptoms.  In addition, there is no indication that she reported having any relevant symptoms in her May 2004 "separation physical examination report" despite being cautioned that, "If you feel that you have a serious defect or condition that interferes, or has interfered, with the performance of your military duties, advise the examiner."  Furthermore, a May 2004 "report of medical assessment" (DD Form 2697) does not note any psychiatric symptoms or conditions.  In this report, she indicated that she did not have any questions or concerns about her health, and that she did not intend to seek VA disability.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in June 2006, which is about one year and ten months after separation from active duty service.  In any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R.  § 3.309(a).  Walker.  There is no competent opinion of record in support of the claim.  The only competent opinion of record is the August 2012 VA opinion, and this opinion weighs against the claim.  This opinion is considered to be highly probative evidence against the claim, as the psychologist based the opinion on a review of the Veteran's claims file, and as the opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent that the August 2012 VA examiner stated that it would require a resort to mere speculation to link her panic disorder to service, medical reports should be read as a whole, in their full context.  Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  

The examiner affirmatively stated that the etiology of the Veteran's panic disorder came after her service, and indicated that the Veteran's panic disorder was not caused by, or an extension of, her post-partum depression.  This is sufficient to show a negative etiological conclusion.  The Board further notes that even if it were to read the conclusion differently, current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2015); see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of psychiatric symptoms, the claimed disability is not a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that she has the claimed condition due to her service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2007 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as September 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

In April 2015, the Board remanded this claim.  The Board directed that the Veteran be scheduled for a Travel Board hearing,  In September 2015, the Veteran requested a videoconference hearing in lieu of a personal hearing.  In March 2016, she was afforded a videoconference hearing.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


